The gift to John Swartz was on condition that he would undertake to care for Mary Swartz if she became unable to care for herself. John consulted his attorney and wrote Mary that he *Page 442 
thought he "could accept," and that his attorney would prepare papers for their "mutual protection." No agreement was signed by the parties, and their minds never met. Her offer to give him the property on condition he would care for her was not accepted, and so title to the property did not pass from Mary to John.
 *Page 79